DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Allowable Subject Matter
Claims 1-2 and 4-5 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest an insulated metal substrate comprising: a copper substrate with an insulating layer thereon; an epoxy resin frame with a plurality of apertures areas on the insulating layer; plural conductive pads having a thickness from 1mm to 5mm, located in the aperture areas and having sidewalls in contact with the epoxy resin frame, a total vertical projection area of the conductive metal pads being larger than an a vertical projection area of the plastic frame; in combination with all other features claims.
Regarding claims 2 and 4-5, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Buchoff et al. (US PG. Pub. 3982320) discloses a method of making electrically conductive connector.
 	Chen (US Patent 8071998) discloses a light emitting assembly.
 	Pace (US Patent 6614110) discloses a module with bumps for connection and support.
 	Hayashi (US Patent 6191367) discloses a wiring construction body with conductive lines in a resin binder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847